Citation Nr: 9913024	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  94-41 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of VA loan guaranty 
indebtedness in the original amount of $16,502.57, to include 
the issue of whether waiver of recovery is precluded by bad 
faith.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from September 1985 to 
August 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1992 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Committee found that the veteran's 
actions leading to the default constituted bad faith, thereby 
precluding further consideration of waiver of recovery of the 
debt under the principle of equity and good conscience.

The case was previously before the Board in March 1997, when 
it was remanded for additional development.  The requested 
development was completed to the extent possible.  

The veteran requested a hearing before a Travel Board of the 
Board of Veterans' Appeals.  However, the RO was not able to 
locate the veteran to schedule him for such a hearing because 
he has not kept VA apprised of his whereabouts. 


FINDINGS OF FACT

1.  In November 1988, the veteran and his wife obtained a loan 
guaranteed, in part, by VA, for the purchase of real estate 
located in Riverview, Florida.

2.  The veteran was delinquent in paying his mortgage 
obligation beginning on January 1, 1990, allegedly because of 
circumstances surrounding his divorce.  

3.  The veteran failed to respond to the mortgage holder's 
correspondence.  The mortgage holder's notice of default and 
notice of intention to foreclose, received in March and April 
1990, respectively, indicate that the holder had not heard 
from the veteran concerning any efforts on his behalf to cure 
the default and avoid foreclosure.

4.  A foreclosure sale on the property took place in December 
1990.

5.  The property was sold for an amount less than the 
outstanding principal, interest and foreclosure costs, and the 
resulting deficiency of $16,502.57 was charged to the veteran.

6.  The veteran's delinquency in maintaining his mortgage 
obligation, coupled with his actions taken subsequent to his 
default of January 1990, are representative of deceptive 
dealing with the intent to seek an unfair advantage, with 
knowledge of the likely consequences.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property which secured 
a loan guaranteed by the VA.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.964 (1998).

2.  The veteran's actions constituted bad faith, precluding 
further consideration of waiver of recovery of the loan 
guaranty indebtedness.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.965(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran and his wife obtained a loan guaranteed, in part, 
by VA, for the purchase of a house located in Riverview, 
Florida, in November 1988.  The amount of the loan was 
$81,501.00.  At the time, the veteran was on active duty and 
his wife was employed as a dental assistant.  The date of 
first payment was December 1, 1988.

In October 1989, the mortgage holder informed VA that monthly 
mortgage payments had not been made since August 1, 1989.  
Payment was made on November 30, 1989, and the account was 
brought current.
 
In March 1990, the mortgage holder informed VA that monthly 
mortgage payments had not been made since January 1, 1990.  
The mortgage holder attempted to contact the veteran by 
letter/wire on four occasions in an effort to allow him every 
opportunity to make good on his contractual obligations.  
There was no response, and the reason for the default was 
unknown.  His telephone number was no longer valid and no 
listing was available.  The veteran resided in Kentucky at 
the time.  The notice of intention to foreclose received in 
April 1990 indicated that foreclosure was recommended because 
the veteran had not contacted the mortgage holder.  

VA wrote to the veteran at his Kentucky address on July 18, 
1990.  The veteran was advised that the holder of his 
mortgage was taking action to foreclose on his loan, and that 
if he wanted to save his property, he should contact the 
lender and arrange a payment plan or sell the property before 
foreclosure.  He was urged to do his utmost to prevent 
foreclosure and return the loan to good standing.  This 
letter was returned by the postal service marked, "BOX 
CLOSED UNABLE TO FORWARD RETURN TO SENDER."

A foreclosure appraisal was conducted in October 1990.  The 
property was found abandoned and unsecured.  A foreclosure 
sale on the property took place in December 1990.  The holder 
was the successful bidder at the foreclosure sale and 
following the sale, title to the property was conveyed by the 
holder to VA.

In April 1991, VA paid the holder's loan guaranty claim, and 
the related loss to the government, in the amount of 
$21,627.57, was charged as a debt to the veteran and 
collection efforts were initiated.  See Advice Regarding 
Indebtedness of Obligors on Guaranteed or Insured Loans, VA 
Form 26-1833, dated April 5, 1991. The total indebtedness was 
later credited $5,125.00, resulting in an outstanding debt of 
$16,502.57.  See Advice Regarding Indebtedness of Obligors on 
Guaranteed or Insured Loans, VA Form 26-1833, dated December 
24, 1991.

The veteran submitted a claim for waiver of recovery of loan 
guaranty indebtedness to the RO in August 1992.  He stated 
that shortly after buying the house in 1988 he and his wife 
divorced and he was responsible for paying at $1,200.00 
monthly mortgage payment with a $1,200.00 monthly income.  He 
was reportedly "forced to sign the house back to the 
mortgage co."  The veteran further stated that he was 
presently in school and planned to marry his pregnant 
girlfriend next Spring.  He was attempting to save money for 
the birth of his child.  He stated that if he was forced to 
repay the outstanding loan guaranty indebtedness he would be 
forced to drop out of school.     

In support of his claim, the veteran testified at a personal 
hearing at the RO in May 1993.  He reported that after he and 
his wife bought the house in 1988, his wife quit her job and 
they separated in January 1989.  He reportedly moved out of 
the house and his wife remained.  She was hospitalized for a 
psychiatric disorder.  She also "ran up" some credit cards.  
Pursuant to the terms of their divorce, the veteran was 
awarded the house.  He was separated from service in August 
1989 and worked for a credit marketing company.  He stated 
that was advised by his mother that if he returned the deed 
to the mortgage holder it would prevent foreclosure.  He 
reportedly called the mortgage holder and was advised not to 
do this, but he sent it anyway.  He received no reply from 
the mortgage holder concerning this action and took no 
further action.  The veteran denied attempting to contact VA 
for assistance.  He also denied attempting to sell the house 
because of market conditions.  The veteran testified that he 
could not afford to repay the loan guaranty indebtedness. 

The RO wrote to the veteran at his most recent address of 
record (with an apartment number of A-302) in April 1997 and 
requested that he submit copies of his separation agreement 
and any related documents pertaining to his divorce, copies 
of his ex-wife's hospitalization records from approximately 
1989, and an updated financial status report.  The address on 
the VA letter was the same address listed by the veteran on 
all of his recent correspondence with VA, with the exception 
of his substantive appeal, which listed an apartment number 
of X-302.  However, it appears that the veteran's address may 
have been incorrectly typed by the RO on this document.  The 
April 1997 letter was returned by the postal service as the 
veteran had apparently moved and left no forwarding address.  
(The Board had also written to the veteran in  May 1996 at 
the X-302 address, but this correspondence had likewise been 
returned as undeliverable.).

The RO telephoned the veteran on two occasions in June 1997 
and left messages on an answering machine requesting that he 
provide his present mailing address.  There was no reply.  
Neither the postal authorities or the veteran's 
representative had an address for the veteran other than the 
one of record.   


II.  Legal Analysis

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b).  In essence, 
"equity and good conscience" means fairness to both the 
appellant and to the government.  38 C.F.R. § 1.965(a).  
However, in determining whether a waiver of loan guaranty 
indebtedness may be granted, the Board must first address the 
issue of whether fraud, misrepresentation, or bad faith 
exists, any indication of which precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b) (1998).  
It should be emphasized that only one of the three elements 
(fraud, misrepresentation, or bad faith) need be shown to 
preclude consideration of waiver of recovery of the loan 
guaranty indebtedness.  38 U.S.C.A. § 5302(c) (West 1991).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).  A determination 
of bad faith is based on the circumstances which led to the 
default and the foreclosure and the appellant's actions or 
omissions with respect to avoiding foreclosure, as indicated 
by the evidence of record.

The phrase "bad faith" is also defined in the "Veterans 
Benefits Administration" (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a ". . . willful intention on the part 
of the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  
(emphasis added).  However, the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) has invalidated the use of the 
above-cited emphasized phrase as an appropriate basis for a 
bad faith determination.  See Richards v. Brown, 9 Vet. App. 
255 (1996).  In Richards, the Court stated, ". . . the 
operative language in 38 C.F.R. § 1.965(b)(2) limits bad 
faith to cases in which there is an intent to seek an unfair 
advantage, the same test as only one of the two alternative 
tests provided for under the VA CIRCULAR [20-90-5]."  
Richards, 9 Vet. App. 255, 257.  Thus, the Court held that 
the use of the phrase "neglect or refuse to fulfill some 
duty or contractual obligation" found in VA CIR. 20-90-5 
was, ". . . inconsistent with the regulation [and therefore] 
cannot be an appropriate basis for a bad faith 
determination."  Ibid. at 258.

In this case, the Board finds evidence of bad faith on the 
basis of the valid regulatory criteria alone (willful 
intention on the part of the claimant to seek an unfair 
advantage).  The veteran will not be prejudiced by the 
Board's review of his claim on appeal because the RO already 
addressed this question.  The RO considered and found 
evidence of bad faith on the basis of both the valid and 
invalid regulatory criteria in the September 1992 rating 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran's chronic delinquency in timely maintaining his 
mortgage obligation coupled with his actions taken in 
response to his uncured default are representative of a 
willful intention to seek an unfair advantage (i.e., engaged 
in deceptive dealing), with knowledge of the likely 
consequences.  He defaulted on the mortgage obligation in 
January 1990, after making only 13 payments.  Following the 
default, he ignored the lender's efforts to contact him to 
discuss alternatives to foreclosure, which included four 
letters.  In addition, he did not contact VA or attempt to 
sell the subject property so as to avoid a foreclosure.  He 
has since informed VA in connection with this appeal that he 
defaulted on the loan due to circumstances surrounding his 
divorce.  Notwithstanding his allegations, there is no 
evidence of record suggesting that he was unable to contact 
the lender or VA to discuss these problems and alternatives 
to foreclosure.  Indeed, he was gainfully employed.  
Moreover, although a letter from VA advising him of 
alternatives to foreclosure was returned as undeliverable in 
July 1990, there no evidence that the veteran attempted to 
contact VA on his own initiative to provide notice of a 
change of address.  Here again, his failure to contact VA 
with this information in a timely fashion is deemed to be 
willful in nature in that in view of his default, the 
obligation to disclose pertinent information, namely, his 
current address, was his and his alone.

Documents in the loan servicing file reflect that no actual 
contact with the veteran by either VA or the holder was 
established until August 1992, when the RO received his claim 
for waiver of recovery of loan guaranty indebtedness.  Even 
assuming that the veteran did return the deed to the mortgage 
holder (despite contrary advice), by his own admission this 
was essentially all the action that he took to deal with the 
default.  He has offered no credible excuses for his failure 
to deal with either the holder or VA.  The RO attempted to 
provide the veteran an opportunity to submit supporting 
documentation in April 1997; however, he apparently moved and 
left no forwarding address.  Even in a case where a veteran 
has moved, a veteran bears the burden of keeping VA apprised 
of his whereabouts, and "there is no burden on the part of 
the VA to turn up heaven and earth to find him."  Hyson v. 
Brown, 5  Vet. App. 262, 265 (1993); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence").  Neither did he respond 
to phone messages left for him.  Further action without 
assistance from the veteran is unwarranted.

The veteran further states on appeal that he is unable to 
repay the loan guaranty indebtedness due to current financial 
hardship, but again, these statements do not explain his 
default or provide mitigating circumstances for his failure 
to cooperate with the holder's efforts to service his 
delinquent account in 1990.

On the basis of these findings, the Board concludes that the 
totality of the veteran's conduct taken in connection with 
this loan indicates that he engaged in deceptive dealing.  
Given his age and experience, the Board can only discern that 
such lack of action on his part was willful in nature.  His 
deceptive dealing is shown by the fact that he failed to 
report the circumstances of his default to either the holder 
or VA upon default or during the redemption period.  These 
facts negate any personal mitigating factors claimed on 
appeal and therefore, will not serve to form a basis to 
absolve his bad faith demonstrated in this case.  There is 
simply no evidence to explain away the course of inaction he 
embarked upon to deal with the defaulted property.  

It is also the Board's opinion that the veteran knew of the 
likely consequences of his actions, i.e., failure to make 
mortgage payments combined with abandonment of the property 
would lead to default and foreclosure, causing a loss to the 
Government under the terms of its loan guaranty obligation.  
His contentions offered in an effort to mitigate the 
circumstances surrounding the default and creation of the 
loan guaranty indebtedness are outweighed by the objective 
evidence of record which reflects a failure on his part to 
comport himself in a fashion consistent with a responsible 
property owner facing a situation where he might default due 
to financial distress and, with default, to take action so as 
to timely notify and/or negotiate with the holder or VA on 
matters concerning ways to cure the default and avoid 
foreclosure.

In view the above, the Board concludes that the veteran's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Accordingly, further consideration 
of his waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302(c).



ORDER

The appellant's actions in connection with the creation of 
the indebtedness having constituted bad faith, waiver of 
recovery of the loan guaranty indebtedness is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

